TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00272-CV


Basse Truck Line, Inc., Appellant

v.

Texas Natural Resource Conservation Commission, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN002813, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


S U P P L E M E N T A L   M E M O R A N D U M   O P I N I O N


	We write this opinion pursuant to our authority to reconsider, correct, or modify our
opinion within thirty days after the filing of a petition for discretionary review.  See Tex. R. App. P.
50.  This cause was submitted on oral argument based on a record containing the clerk's record, the
reporter's record of the district-court hearings, and a volume of exhibits admitted at the district-court
hearing; among the trial exhibits were documents and excerpts from testimony recorded at the
administrative proceeding.  On July 11, 2003, this Court affirmed the judgment of the district court
affirming the order of the Texas Natural Resource Conservation Commission.
	On August 25, 2003, Basse Truck Line, Inc. filed a petition for review with the
supreme court, reasserting its arguments made here and complaining that this cause was submitted
here without the full administrative record having been filed with this Court.  On August 27, 2003,
a supplemental clerk's record was filed with this Court along with the administrative record.
	We have reviewed the newly filed items.  That review has not altered our conclusion
that the district court did not err by affirming the TNRCC's order.  We affirm the district court's
judgment.


  
					David Puryear, Justice
Before Justices Patterson, Puryear and Aboussie;* Justice Aboussie Not Participating
Affirmed
Filed:   September 23, 2003









*	Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).